UNPUBLISHED
                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7570



DANIEL J. WILLIS,

                                             Plaintiff - Appellant,

          versus

JAMES B. HUNT, JR., Governor for the State of
North Carolina; JIM DRENNON, Director of the
Administration Office of the Courts; KENNETH
TURNER, retired Judge, North Carolina Judicial
System; STEPHEN WILLIAMSON, retired Judge,
North Carolina Judicial System; BILLY W.
WHITE, Magistrate, North Carolina Judicial
System; WILLARD ODELL LEWIS; EDWARD EUBANKS;
CHARLES JONES; JOFFREE T. LEGGET; CLIFTON
SPIVEY; JEFF SPIVEY; RON METTS, in his
official capacity as Clerk of Court,

                                            Defendants - Appellees.




                             No. 95-7753



DANIEL J. WILLIS,

                                             Plaintiff - Appellant,
          versus
JAMES B. HUNT, JR., Governor for the State of
North Carolina; JIM DRENNON, Director of the
Administration Office of the Courts; KENNETH
TURNER, retired Judge, North Carolina Judicial
System; STEPHEN WILLIAMSON, retired Judge,
North Carolina Judicial System; BILLY W.
WHITE, Magistrate, North Carolina Judicial
System; EDWARD EUBANKS; CHARLES JONES; JOFFREE
T. LEGGET; CLIFTON SPIVEY; JEFF SPIVEY;
WILLARD ODELL LEWIS; RON METTS, in his
official capacity as Clerk of Court,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
District Judge. (CA-95-51)


Submitted:   March 21, 1996               Decided:   April 4, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


No. 95-7570 dismissed in part and affirmed in part and No. 95-7753
affirmed by unpublished per curiam opinion.


Daniel J. Willis, Appellant Pro Se. Thomas Giles Meacham, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from two district court orders. In No. 95-

7570 the Appellant appeals from an order denying reconsideration of

an order dismissing claims against one Defendant in his individual

capacity and all Defendants in their official capacity, dismissing

claims for monetary damages, and dismissing Appellant's request for
injunctive and declaratory relief. Several claims are still pending

before the district court. With the exception of the claim for in-

junctive relief, this court is without jurisdiction over the appeal

because the order is not appealable. This court may exercise juris-
diction only over final orders, 28 U.S.C. § 1291 (1988), and cer-

tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541 (1949). The order here appealed is neither a final order

nor an appealable interlocutory order, with exception of the in-

junctive relief claim, nor is it an appealable collateral order. We
therefore dismiss the appeal of the claims not involving injunctive

relief as interlocutory.
     This court has jurisdiction to consider the appeal of the

district court's order declining to reconsider the denial of

injunctive relief in accordance with 28 U.S.C. § 1292 (1988). We

find that the district court did not abuse its discretion in

denying injunctive relief. Appellant's motion to reconsider did not

discuss or raise new issues regarding the injunction sought, and

the motion presented no exceptional circumstances warranting re-

lief. See Dowell v. State Fire & Cas. Auto Ins. Co., 993 F.2d 46,

                                3
48 (4th Cir. 1993). Further, the district court acted properly in

declining to award the requested injunction on comity grounds.

Accordingly, we affirm the denial of reconsideration as to the

claim for injunctive relief.

     Finally, in No. 95-7753, the Appellant appeals from the dis-

trict court's order directing the clerk to retain the record in the
district court while the appeal in No. 95-7570 was pending. This

order was proper because the pending appeal was mostly interlocu-

tory in nature and the relevant documents were forwarded to this

court for consideration. See Fed. R. App. P. 11(e). We therefore
affirm the order directing that the record be retained in the

district court.

     We deny the motion for oral argument because the facts and
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                         No. 95-7570 - DISMISSED IN PART AND
                                        AFFIRMED IN PART

                         No. 95-7753 - AFFIRMED




                                4